Citation Nr: 1011549	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  05-18 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability. 

2. Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1972 and from April 1996 to July 1996. 

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In a December 2009 communication to the Board the Veteran, 
through his accredited representative, requested to appear 
before the Board at a hearing.  In February 2010, the Board 
sent a letter to the Veteran asking him to clarify his 
request; the Veteran's February 2010 response confirmed that 
he still wished to appear at hearing before a Veteran's Law 
Judge via video conference at the Atlanta regional office.  

In light of the foregoing communications, the Veteran must be 
scheduled for a hearing before a Veterans Law Judge via video 
conference at his local RO.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge via 
video conference at his local RO. He and 
his representative should be given an 
opportunity to prepare for the hearing.





The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


